Citation Nr: 1825033	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  10-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for asthma, for substitution purposes.

2.  Entitlement to an evaluation in excess of 30 percent for bilateral cataracts prior to December 16, 2014, for substitution purposes.

3.  Entitlement to an evaluation in excess of 70 percent for bilateral cataracts from December 16, 2014, for substitution purposes.

4.  Entitlement to an initial evaluation in excess of 20 percent for multiple joint arthralgias, for substitution purposes.

5.  Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s), for substitution purposes.   

6.  Entitlement to service connection for a back disorder, to include as secondary to service-connected asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to April 1984.  The Appellant claims as the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran died in October 2016.  Within a year of her death, the Veteran's surviving spouse filed a request with the RO to be substituted as the appellant.  The RO granted the Appellant's request to be substituted (under 38 U.S.C. § 5121A ) in the Veteran's appeal and informed him of the decision by a letter in December 2016.  Accordingly, the Appellant has been substituted as the claimant for the purposes of the issues on appeal.

The Appellant testified before the undersigned Veterans Law Judge at a December 2017 Travel Board hearing.  A copy of the transcript is associated with the record.


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, for the entire period on appeal the Veteran's asthma required daily use of systemic high dose corticosteroids.  

2.  For the period prior to December 16, 2014, the Veteran's bilateral cataracts resulted in visual acuity of 20/40 or better in the right eye and of 20/400 in the left eye.

3.  For the period from December 16, 2014, the Veteran's bilateral cataracts resulted in visual acuity of 20/40 or better in the right eye and light perception only in the left eye.  Visual fields were limited to 36.25 in the right eye and light perception only in the left eye.

4.  For the entire period, the Veteran's multiple joint arthralgias were manifested by widespread musculoskeletal pain and tender points that were episodic and responsive to therapy.

5.  From January 8, 2013, the Veteran was in receipt of a total schedular rating on the basis of her service-connected asthma and other service-connected disabilities involving different anatomical locations or bodily systems have a combined rating of 60 percent.
6.  A back disorder was not manifest during service and arthritis was not manifest within one year of separation.  The back disorder was not attributable to service

7.  A back disorder was not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  The Veteran's surviving spouse is a proper substitute claimant in this case. 
38 U.S.C. § 5121A (2012).

2.  For the entire period on appeal, the criteria for an evaluation of 100 percent for asthma have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 
38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6602 (2017).

3.  For the period prior to December 16, 2014, the criteria for an evaluation in excess of 30 percent for bilateral cataracts have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Code 6027 (2017).

4.  For the period from December 16, 2014, the criteria for an evaluation in excess of 70 percent for bilateral cataracts have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.79, Diagnostic Code 6027 (2017).

5.  The criteria for an initial evaluation in excess of 20 percent for multiple joint arthralgias are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Code 5025 (2017).

6.  Entitlement to SMC at the (s) rate is established for the period from January 8, 2013.  38 U.S.C. § 1114 (s) (2012); 38 C.F.R. § 3.350 (i) (2017).

7.  A back disorder was not incurred in or aggravated by active service and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

8.  A back disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Neither the Appellant nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Increased Evaluations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

When assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59. 
Pain alone can serve as a functional impairment and therefore can qualify as a disability.  Saunders v. Wilkie, No. 2017-1466, 2018 U.S. App. LEXIS 8467 (Fed. Cir. Apr. 3, 2018). 

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

VA will handle cases affected by change in medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  38 C.F.R. § 3.344 (a).

In this case, the Veteran and the appellant are competent to testify on factual matters of which she had and he has first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 362 (2005).  They are also competent to report symptoms of her claimed disorders.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Their statements in the record are competent to describe her symptoms and their effects on employment or daily activities. 

The appellant is competent to testify on factual matters of which he has first-hand knowledge, such as symptoms that the Veteran reported to him regarding her disorders on appeal.  Washington, supra; Layno, supra.  

III. Asthma

The Veteran's asthma was assigned a 60 percent disability rating under Diagnostic Code 6602, effective in April 1984.   She filed her increased rating claim on June 14, 2007.

Under Diagnostic Code 6602, bronchial asthma with FEV-1 of 40 to 55 percent predicted, or FEV-1/FVC of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids warrants a 60 percent rating. 

A schedular maximum 100 percent evaluation is warranted for bronchial asthma with FEV-1 that is less than 40 percent predicted, or FEV-1/FVC less than 40 percent, or more than one attack per week with episodes of respiratory failure, or requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  38 C.F.R. § 4.97.

Post-bronchodilator studies are required when pulmonary function testing (PFT) is conducted for disability evaluation purposes, except when the results of pre- bronchodilator PFTs are normal or when the examiner determines that post-bronchodilator studies should not be done and states the reasons why.  38 C.F.R. § 4.96.  When evaluating a restrictive lung disability based on PFTs, VA is to use the post-bronchodilator results in applying the evaluation criteria in the rating schedule unless the post-bronchodilator results are poorer than the pre-bronchodilator results. 38 C.F.R. § 4.96 (d) (5).  In those cases, VA is to use the pre-bronchodilator values for rating purposes.  Id.  If the FEV-1 and FVC values are both greater than 100 percent, then VA may not assign a compensable evaluation based on a decreased FEV-1/FVC ratio.  38 C.F.R. § 4.96 (d) (7).

Ratings for coexisting respiratory conditions will not be combined with each other; instead, a single rating will be assigned under the diagnostic code which reflects the predominant disability with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.96.

As noted below, a uniform 100 percent evaluation is warranted for the entire period on appeal.  See Hart, supra; Fenderson, supra.  

In a July 2007 statement, the Veteran reported that she had used prednisone every day for the previous 23 years, with doses ranging from 80 mg to 10 mg.  She further indicated that visits to the hospital resulted in doses as high as 125 mg.  

At a July 2007 VA examination, the examiner reported use of oral steroids since 1983.  She used an Albuterol inhaler as needed and a Flovent inhaler on average 24 times per day.  She used Theophylline 300 mg once a day and nebulizer treatment six times per day with an Albuterol and cromolyn mix.  FEV-1 predicted value was 43 percent post-bronchodilator and FEV-1/FVC was 52 percent.

At an August 2007 VA examination, the examiner noted that her asthma was prednisone dependent, confirming that she had used it for the previous 23 years.  

A May 2008 letter from a VA pulmonologist recorded FEV-1 of 58 percent predicted.  It reported daily steroid use.

At a January 2009 VA examination, the examiner documented daily inhaled and oral bronchodilator use as well as inhaled anti-inflammatory use.  The Veteran used oral steroids, prednisone, at least daily.  Post-bronchodilator FEV-1 was 58 percent predicted.  

Subsequent VA and private treatment records indicate that the Veteran continued to require daily use of prednisone until her asthma related death in October 2016.  During the Board hearing, the appellant testified that the Veteran was prescribed and used prednisone constantly and had a variety of dosages with high doses necessary during attacks. 

The Board finds that during the entire period, the Veteran's asthma required daily use of systemic (oral) corticosteroids in the form of prednisone.  Treatment records and the Veteran's own statements indicate that the daily dosage varied from 5 mg to well over 20 mg, particularly during exacerbations and reportedly up to 125 mg while hospitalized.  The file does not contain sufficient evidence to determine what may have been medically considered a high dose in this Veteran's case; however, the record is clear that the Veteran's asthma required daily use of prednisone, a systemic corticosteroid, with elevated doses during frequent attacks.  Thus, to the degree that the Veteran's asthma required a daily, variable dose corticosteroid, it appears that her disability falls squarely between the criteria for a 60 percent and a 100 percent evaluation.  Furthermore, the evidence suggests that at times the Veteran was required to take higher doses of prednisone, perhaps equating to a "high dose."  

Regardless, the required daily use of prednisone places the Veteran's asthma somewhere between the criteria required for a 60 percent and 100 percent evaluation.  In accordance with the provisions of 38 C.F.R. § 4.7 and 38 C.F.R. § 4.3, the Board will resolve doubt in the Veteran's favor and assign a 100 percent evaluation for the entire period on appeal.

IV. Bilateral Cataracts

The Veteran's service-connected bilateral cataracts are assigned a 30 percent evaluation prior to December 16, 2014, and a 70 percent evaluation thereafter, under Diagnostic Code 6027.  The Veteran filed her increased rating claim on June 14, 2007.  

A review of the record indicates that the current staged ratings are appropriate.  See Hart, supra; Fenderson, supra. 

Diagnostic code 6027 is specific to cataracts of any type.  For preoperative or postoperative cataracts with a replacement lens, cataracts are to be evaluated based on visual impairment.

With respect to impairment of the field of vision, 38 C.F.R. § 4.76a, Table III, the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians. 

Under Diagnostic Code 6080, visual field defects are evaluated as follows:

A 10 percent evaluation for remaining field of 46 to 60 degrees bilaterally or unilaterally; with remaining field of 31 to 45 degrees unilaterally; with remaining field of 16 to 30 degrees unilaterally; loss of superior half of visual field bilaterally or unilaterally; loss of interior half of visual field unilaterally; loss of nasal half of visual field bilaterally or unilaterally; and loss of temporal half of visual field unilaterally. 

A 20 percent evaluation if assigned for remaining field of 6 to 15 degrees unilaterally.

A 30 percent evaluation is assigned for remaining field of 31 to 45 degrees bilaterally; remaining field of 5 degrees unilaterally; loss of inferior half of visual filed bilaterally; loss of temporal half of visual field bilaterally; and homonymous hemianopsia visual filed defects. 

A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally. 

A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally. 

A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees bilaterally.  38 C.F.R. § 4.79.  Visual impairment is also rated based on impairment of visual acuity (excluding developmental errors of refraction) and muscle function.  38 C.F.R. § 4.79. 

For decreased visual acuity, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066. 38 C.F.R. § 4.76 (b) dictates that evaluation of visual acuity should be done on the basis of corrected distance vision with central fixation, unless the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye. 

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 30 percent rating is warranted (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066. 

To determine the rating for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately rate the visual acuity and visual field defect, expressed as a level of visual acuity, and combine them under the provisions of §4.25.  38 C.F.R. § 4.77 (c).  Lastly, under the new rating criteria the maximum rating for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75 (d).  The rating for visual impairment may be combined with ratings for other disabilities of the same eye that are not based on visual impairment, such as disfigurement under Diagnostic Code 7800.

At a July 2007 VA examination, corrected distance vision of the right eye was 20/20 and of the left eye was 20/400.  Goldman visual fields were not recorded.  

A July 2008 VA examination documented corrected distance vision of the right eye of 20/20 and of the left eye of 20/150.  Goldman visual fields were not recorded.  

At a December 2014 VA examination, corrected distance vision of the right eye was 20/40 or better.  The left eye had light perception only.  Visual fields were tested.  The right eye had an average contraction of 36.25 degrees.  

Based on a review of the record, an evaluation in excess of 30 percent prior to December 16, 2014, and in excess of 70 percent thereafter is not warranted.  Prior to December 16, 2014, visual acuity of the right eye was at 20/40 or better and at worst 20/400 in the left eye.  This is consistent with a 30 percent evaluation under Diagnostic Code 6066.  Unfortunately, there is no testing of the Veteran's visual fields for this time period.  

For the period from December 16, 2014, the Veteran had only light perception in the left eye and vision in the right eye was 20/40 or better.  This is consistent with a 30 percent evaluation under Diagnostic Code 6064.  Visual field testing is consistent with a 50 percent evaluation.  Under the provisions of 38 C.F.R. § 4.77 (c), the combined evaluation warranted for visual acuity and visual fields is 70 percent.  Thus, the current staged ratings are appropriate.  
The Board notes that the Veteran was in receipt of special monthly compensation (SMC) under the provisions of 39 U.S.C. § 1114(k) on account of loss of use of one eye having only light perception from December 16, 2014.  The record does not indicate that SMC under 1114(k) is warranted prior to this date.  

V.  Joint Arthralgias

The Veteran's service-connected multiple joint arthralgias are evaluated at 20 percent disabling under Diagnostic Code 5099-5025.  The Veteran challenged the initial evaluation, effective September 18, 2008.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27.  Unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  38 C.F.R. §§ 4.20, 4.27. Here, the Veteran's arthralgias have been rated by analogy under Diagnostic Code 5025, specific to fibromyalgia.  

As noted below, the uniform 20 percent evaluation is warranted for the entire period on appeal.  See Hart, supra; Fenderson, supra. 

Diagnostic Code 5025 defines fibromyalgia as widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms.  A Note to Diagnostic Code 5025 provides that widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.

Under Diagnostic Code 5025, a 10 percent rating is appropriate for symptoms that require continuous medication for control.  A 20 percent rating is appropriate for symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than one-third of the time.  The highest rating of 40 percent is warranted for symptoms that are constant, or nearly so, and refractory to therapy.  38 C.F.R. § 4.71a.

At an April 2009 VA examination, the examiner reported pain diffuse in all of the joint areas with stiffness and intermittent swelling.  The Veteran was prescribed a variety of medications which did have an effect on the arthralgia, although diffuse arthralgia continued.  There were flare-ups with day-to-day activities.  There were no incapacitating episodes.  Gait was slow and adynamic.  There were no constitutional symptoms, and the Veteran did not use assistive devices.  

A review of VA and private treatment records reveals symptoms consistent with the April 2009 VA examination.  

Based on the foregoing evidence, the Board finds that an evaluation in excess of 20 percent for arthralgia is not warranted.  Specifically, medication and exercise seemed to reduce the Veteran's symptoms, and as a result symptoms were not refractory to therapy.  In addition, the record does not indicate that they were constant, or nearly constant, consistent with a 40 percent evaluation.  

Accordingly, an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5025.  38 C.F.R. §§ 4.7, 4.71a.  All potentially applicable Diagnostic Codes have been considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

VI. SMC under 38 U.S.C. §  1114 (s)

The Board finds that entitlement to SMC under 38 U.S.C. § 1114 (s) is warranted for the period from January 8, 2013. 

As relevant to this case, special monthly compensation is payable if a veteran has a single service-connected disability rated as total, and has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems.  38 U.S.C. § 1114 (s); 38 C.F.R. § 3.350  (i). 

Here, as discussed above, a 100 percent evaluation has been assigned for the Veteran's asthma, effective June 14, 2007.  See 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i).  Effective January 8, 2013, addition service-connected disabilities involving anatomical segments or bodily systems different from the Veteran's pulmonary system command a combined rating that exceeds 60 percent.  See 38 C.F.R. § 4.25.

VII.  Service Connection Back Disorder

The Veteran claimed that her back disorder was secondary to her service-connected asthma, specifically her required use of prednisone.  The Board will address both theories of direct and secondary service-connection.  

Direct Service Connection

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110 (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d). The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8   (1999).

Arthritis is identified as a "chronic" disease under 38 U.S.C §1101 and 38 C.F.R. § 3.309 (a).

"For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 C.F.R. § 3.303 (b).

VA examination and treatment records show various diagnoses during the period on appeal, including chronic lumbosacral strain, lumbosacral spondylosis without myelopathy, spinal stenosis of the lumbar region, and degenerative changes.

Service treatment records do not document any relevant symptoms, complaints, treatment, or diagnoses.  At a November 1983 Medical Board evaluation, the Veteran reported that she was in good health except for her asthma.  She specifically denied recurrent back pain.  Clinical evaluation revealed a normal spine.  

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

To the extent that the Veteran and the Appellant have asserted that her back disorders were directly related to service, such assertions are outweighed by the medical evidence of record, to include contemporaneous medical records.  
Physical examination upon separation from service revealed that the spine was normal and service treatment records are void of any relevant complaints, symptoms, treatment, diagnosis, or other manifestations.  Importantly, the Veteran and the Appellant have at no time asserted that the back disorders where directly related to service.  

In sum, there is no competent, credible and probative evidence linking the Veteran's back disorders to service. The contemporaneous records establish that there were no objective manifestations of a back disorder in service, there were no manifestations of arthritis within one year of separation, and a back disorder was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than any assertion of onset and continuity and treatment.

Here, arthritis was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309. 

The evidence establishes that the spine was normal upon separation from service and the onset of the Veteran's back disorders occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than any lay statements of record.  The more probative evidence establishes that she did not have a chronic back disorder during service or within one year of separation. Furthermore, the evidence establishes that the remote onset of the back disorders is not attributable to service.  For all of these reasons, service connection on a direct basis is not warranted for a back disorder.

Secondary Service Connection

Service connection is warranted on a secondary basis for "disability which is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310 (a).  Secondary service connection is also warranted for "[a]ny increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease."  38 C.F.R. § 3.310 (b).

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006. Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310 (b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected.

The Veteran and the Appellant's primary assertion has been that the Veteran's back disorders are secondary to medication taken for the Veteran's asthma, specifically prednisone.  

In an August 2007 VA medical opinion, a VA examiner determined that the Veteran's back disorders were not secondary to the medication taken for the Veteran's asthma.  

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008).  In this case, the Board accepts the August 2007 VA examiner's opinion that the Veteran's back disorders were not related to the medication taken for service-connected asthma as highly probative.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records. The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

There is no medical or competent lay evidence showing that the Veteran's back disorders were caused by or aggravated by a service-connected disability.  No competent medical opinions appropriately linking the Veteran's back disorders to a service-connected disability have been presented.  The Board finds that the lay statements of record are outweighed by the VA examiner's opinion.

The preponderance of the evidence is against a finding that the Veteran's diagnosed back disorders were directly related to service, or in the alternative, secondary to service-connected asthma or medication taken for asthma, or other service-connected disability, and the claim must be denied.


ORDER

Entitlement to an evaluation of 100 percent for asthma is granted.

Entitlement to an evaluation in excess of 30 percent for bilateral cataracts prior to December 16, 2014 is denied.

Entitlement to an evaluation in excess of 70 percent for bilateral cataracts from December 16, 2014 is denied.

Entitlement to an initial evaluation in excess of 20 percent for multiple joint arthralgias is denied.

Entitlement to special monthly compensation (SMC) under 38 U.S.C. § 1114 (s) from January 8, 2013, is granted.   

Entitlement to service connection for a back disorder is denied. 




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


